Case 1:18-cv-00125-HG-RT Document 41 Filed 12/17/18 Page 1 of 3     PageID #: 286




 RUSSELL A. SUZUKI                2084
 Attorney General of Hawaii

 CARON M. INAGAKI           3835
 JOHN M. CREGOR, JR.        3521
 Deputy Attorneys General
 Department of the Attorney
  General, State of Hawaii
 425 Queen Street
 Honolulu, Hawaii 96813
 Telephone: (808) 586-1494
 Email: John.M.Cregor@hawaii.gov

 Attorneys for Defendants
 RUSSELL A. SUZUKI, Attorney General
 of Hawaii, and LT. ALBERT CUMMINGS III,
 State Sheriff (In Their Official Capacities)

                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

 ANDREW NAMIKI ROBERTS,                      CIVIL NO. CV18-00125 HG-KSC

                    Plaintiff,               STIPULATION TO STAY
                                             PROCEEDINGS and ORDER
             vs.

 SUSAN BALLARD, in her Official
 Capacity as the Chief of Police of
 Honolulu County, and RUSSELL
 SUZUKI, in his capacity as the Attorney
 General of the State of Hawaii, and AL
 CUMMINGS, in his Official Capacity as
 the State Sheriff Division Administrator,
                                             TRIAL: July 23, 2019
                    Defendants.




 753239_1
Case 1:18-cv-00125-HG-RT Document 41 Filed 12/17/18 Page 2 of 3                PageID #: 287




                  STIPULATION TO STAY PROCEEDINGS and ORDER

            It is hereby stipulated, by and between the parties hereto, through counsel

 and pursuant to the court’s inherent authority to control proceedings before it, that

 all proceedings in this case and all pretrial deadlines are stayed and tolled pending

 adjournment sine die of the 2019 Hawaii State Legislature. If the 2019 Hawaii

 State Legislature has passed legislation relating to electric guns, then the period of

 this stay shall be further extended by that period of time provided by law for the

 governor to act on passed legislation.

            This stay shall remain in effect until further order of this court, which order

 may be issued sua sponte, by stipulation, or after consideration of a motion by any

 party and any opposition thereto.

 DATED: Honolulu, Hawaii, December 14, 2018.


                                      /s/ Alan Alexander Beck
                                      ALAN ALEXANDER BECK, ESQ.
                                      STEPHEN D. STAMBOULIEH, ESQ.

                                      Attorneys for Plaintiff
                                      ANDREW NAMIKI ROBERTS




 __________________________________________________________________
 Roberts v. Ballard, et al.; Civil No. 18-00125 HG-KSC;
 Stipulation to Stay Proceedings and Order

 753239_1                                    2
Case 1:18-cv-00125-HG-RT Document 41 Filed 12/17/18 Page 3 of 3   PageID #: 288




                               /s/ John M. Cregor
                              JOHN M. CREGOR, JR.
                              Deputy Attorney General

                              Attorney for Defendants
                              RUSSELL A. SUZUKI and AL CUMMINGS,
                              In Their Official Capacities


 APPROVED AND SO ORDERED:



                            _____________________________
                            Kevin S.C. Chang
                            United States Magistrate Judge




 __________________________________________________________________
 Roberts v. Ballard, et al.; Civil No. 18-00125 HG-KSC;
 Stipulation to Stay Proceedings and Order

 753239_1                          3
